In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00393-CV

BRENT MEYERHOFF AND RHONDA                    §   On Appeal from the 342nd District
BARR, Appellants                                  Court

                                              §   of Tarrant County (342-298779-18)
V.
                                              §   October 10, 2019
PACIFIC UNION FINANCIAL, LLC,
Appellee                                      §   Opinion by Justice Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was some error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed as to Brent Meyerhoff, but having determined that the trial

court’s judgment as to Rhonda Barr is void, we vacate judgment as to her and dismiss

her appeal.

      It is further ordered that Appellant Brent Meyerhoff shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel